   Case: 3:03-cr-00739-JGC Doc #: 2282-1 Filed: 05/15/20 1 of 2. PageID #: 7478



From: Adam Johnson <a10johnson@bop.gov>
Sent: Thursday, May 14, 2020 12:54 PM
To: Croniser, Gretchen E. (USAOHN) <GCroniser@usa.doj.gov>
Cc: RotellDustin, Ava (USAOHN) <ARotellDustin@usa.doj.gov>
Subject: RE: FW: COVID info on Inmate James Wheeler, Reg. #01227-017

He has not submitted a compassionate release request to the institution based on COVID concerns.
Attached are his last three years' medical records. He has no disciplinary history.

Thank you,
Adam




>>> "Croniser, Gretchen E. (USAOHN)" <Gretchen.Croniser@usdoj.gov> 5/13/2020 5:20 PM >>>
Definitely need medical records, because he puts his health at issue. It probably wouldn’t be a bad thing
to know if Wheeler has had any disciplinary problems, either.

Thanks!

From: Adam Johnson <a10johnson@bop.gov>
Sent: Wednesday, May 13, 2020 5:17 PM
To: Croniser, Gretchen E. (USAOHN) <GCroniser@usa.doj.gov>
Cc: RotellDustin, Ava (USAOHN) <ARotellDustin@usa.doj.gov>
Subject: Re: FW: COVID info on Inmate James Wheeler, Reg. #01227-017

Dear Gretchen,

I have reached out to the facility and will let you know as soon as I hear back. Will you also be needing
medical and disciplinary records?

Thank you,
Adam

Adam M. Johnson
Deputy Regional Counsel
Northeast Regional Office
U.S. Customs House
2nd and Chestnut Streets
Philadelphia, PA 19106
p: (215)521-7380
f: (215)521-7483



>>> "Croniser, Gretchen E. (USAOHN)" <Gretchen.Croniser@usdoj.gov> 5/13/2020 8:56
AM >>>
Dear Adam Johnson:
   Case: 3:03-cr-00739-JGC Doc #: 2282-1 Filed: 05/15/20 2 of 2. PageID #: 7479



I am trying to find out whether James L. “Frank” Wheeler has filed an administrative request for
compassionate release or a reduction in sentence with the BOP, based on COVID-19 at FCI Terre Haute,
Indiana. His inmate number is 01227-017. He has a judicial request now pending in his original
sentencing court in the Northern District of Ohio (Toledo).

I mistakenly thought the procedure was to ask the BOP of the region where Wheeler is housed, but
Tracy Knutson (see email chain below) wrote that I must contact the BOP Consolidated Legal Center
nearest my judicial district. She gave me your name.

Wheeler had sought a reduction of sentence based on the First Step Act, to which the U.S. Attorney
responded in opposition in early April. But he has recently amended/supplemented his judicial motion
by adding the COVID-19 coronavirus issue, as well. If he has not sought administrative relief on this
particular issue, and 30 days have not passed, we will want to cite that as a procedural bar.

Thank you,

Gretchen Croniser
Paralegal Specialist
U.S. Attorney’s Office
Four Seagate, Suite 308
Toledo, Ohio 43604
 Ph: 419-241-0714 (direct line)
 eMail: Gretchen.Croniser@usdoj.gov

From: Tracy Knutson <tknutson@bop.gov>
Sent: Monday, May 11, 2020 6:42 PM
To: Croniser, Gretchen E. (USAOHN) <GCroniser@usa.doj.gov>
Cc: Adam Johnson <a10johnson@bop.gov>; RotellDustin, Ava (USAOHN) <ARotellDustin@usa.doj.gov>
Subject: Re: COVID info on Inmate James Wheeler, Reg. #01227-017

Gretchen:
Assistance from BOP Legal Staff should be sought from the nearest BOP Consolidated Legal Center
(CLC) to your judicial district (not the CLC where the inmate is housed). I believe the Northeast Regional
Office CLC covers the Ohio districts.

I did pull the attached for you. Note that this was a pre-COVID-19 request.
If you need anything else, please seek assistance from the Northeast Region CLC. I have copied Adam
Johnson here.

Tracy

Tracy Knutson, Supervisory Attorney
Federal Bureau of Prisons - Consolidated Legal Center
Robert A. Young Building
1222 Spruce St., Ste. 6.101
St. Louis, MO 63103
(314) 539-2383 phone
(314) 539-2379 fax
